        Case 19-16665-elf            Doc 19 Filed 02/09/20 Entered 02/10/20 00:48:51                               Desc Imaged
                                           Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-16665-elf
Peter N Donnelly                                                                                           Chapter 7
Hollis L Donnelly
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 07, 2020
                                      Form ID: 318                       Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 09, 2020.
db/jdb         +Peter N Donnelly,   Hollis L Donnelly,    21 Vernon Road,   Havertown, PA 19083-4501
14410521       +EOS CCA,   700 Longwater Drive,   Norwell, MA 02061-1624
14430529        Mirmont Treatment Center,   PO Box 787762,    Philadelphia, PA 19178-7762
14410524       +Santander Bank,   Attn: Bankruptcy,    10-64-38-Fd7   601 Penn St,   Reading, PA 19601-3563

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: megan.harper@phila.gov Feb 08 2020 03:05:56       City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Feb 08 2020 03:05:04
                 Pennsylvania Department of Revenue,     Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Feb 08 2020 03:05:48        U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,    Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
14410522       +EDI: FORD.COM Feb 08 2020 07:48:00       Kia Motors Finance,   Attn: Bankruptcy,    Po Box 20825,
                 Fountain Valley, CA 92728-0825
14410523       +EDI: NAVIENTFKASMSERV.COM Feb 08 2020 07:48:00       Navient,    Attn: Bankruptcy,   Po Box 9640,
                 Wiles-Barr, PA 18773-9640
14410525       +EDI: WFFC.COM Feb 08 2020 07:48:00       Wells Fargo Bank NA,    Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,    Des Moines, IA 50328-0001
14410526       +EDI: WFFC.COM Feb 08 2020 07:48:00       Wells Fargo Dealer Services,    Attn: Bankruptcy,
                 Po Box 19657,   Irvine, CA 92623-9657
                                                                                               TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 6, 2020 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Peter N Donnelly brad@sadeklaw.com, bradsadek@gmail.com
              BRAD J. SADEK   on behalf of Joint Debtor Hollis L Donnelly brad@sadeklaw.com,
               bradsadek@gmail.com
              GARY F. SEITZ   gseitz@gsbblaw.com, gfs@trustesolutions.net;Jblackford@gsbblaw.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                             TOTAL: 4
   Case 19-16665-elf                  Doc 19 Filed 02/09/20 Entered 02/10/20 00:48:51                         Desc Imaged
                                            Certificate of Notice Page 2 of 3
Information to identify the case:
Debtor 1              Peter N Donnelly                                            Social Security number or ITIN   xxx−xx−4618
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Hollis L Donnelly                                           Social Security number or ITIN   xxx−xx−4074
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Pennsylvania

Case number: 19−16665−elf



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Peter N Donnelly                                              Hollis L Donnelly


           2/6/20                                                         By the court: Eric L. Frank
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
  Case 19-16665-elf         Doc 19 Filed 02/09/20 Entered 02/10/20 00:48:51               Desc Imaged
                                  Certificate of Notice Page 3 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
